department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel uil number info release date the honorable ralph regula u s house of representatives washington dc attention karen buttaro dear mr regula cc it a cor-111253-00 date this letter is in response to your date request for information to the internal_revenue_service irs office of legislative affairs you asked two questions if a person grants a utility company an easement on his property to lay an electrical line and receives a fee for this easement is the amount taxable and if a person conveys a property but reserves a life_estate with the right to use the property can he still deduct the mortgage interest and property taxes the answer to the first question depends upon the taxpayer’s specific facts an easement is an interest in property gains derived from dealings in property must be included in gross_income thus proceeds received from the granting of an easement must be included in gross_income to the extent they constitute gain ie to the extent the proceeds exceed the allocable basis of the property subject_to the easement sec_61 of the internal_revenue_code the code the answer to your second question is that generally the payment of home mortgage interest is deductible as long as the taxpayer is personally liable for the mortgage and the mortgage is secured_by the taxpayer’s home main home or a second home a life_estate interest will qualify as the life tenant’s home but only if he actually uses the property as his home simply owning the life_estate without using it as a home is not sufficient thus if the other requirements for home mortgage interest are met the interest_paid by the taxpayer is deductible sec_163 of the code similarly property taxes paid_by the owner of a life_estate are deductible as long as the life_tenant has the duty to pay the tax or the payment is made to protect his interest in the property however the person owning the remainder_interest in the property may not claim a deduction for these same expenditures property taxes can be deducted only by the person who pays them sec_164 of the code i hope this information is helpful to you if you have additional questions or we can assist you further please call john m fischer pincite-4950 sincerely heather c maloy associate chief_counsel income_tax and accounting
